By the Court, Sanderson, J.:
This is not a case for mandamus. Whether Rundle, Green, and Irvine were entitled to intervene, was a judicial question. The Judge was required to decide it, and he did so. Whether he decided it correctly, is a question which cannot be made in this proceeding. Having allowed the motion to intervene, he could not thereafter enter a judgment for the plaintiff. Instead, therefore, of refusing to act, he has acted, and, having acted judicially, his action cannot be reviewed by mandamus. (Flagley v. Hubbard, 22 Cal. 34; People v. Pratt, 28 Cal. 166; People v. Weston, 28 Cal. 639.)
Mandamus denied.